AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for thH_
                                                                                                                FILED IN THE
                                                       Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                        ELIZABETH H.,

                                                                      )
                                                                                                       Apr 12, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:18-CV-3154-JTR
       COMMISSIONER OF SOCIAL SECURITY,                               )
                                                                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulated Motion for Remand (ECF No. 17) is GRANTED. This case is REVERSED and REMANDED to
u
              the Commissioner of Social Security for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Judgment
              is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on the parties' Stipulated Motion for
      Remand (ECF No. 17).


Date: April 12, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
